Citation Nr: 1112410	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-47 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to February 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Service treatment records reflect that the Veteran sought treatment in July 1978 after falling and landing on his left shoulder, while pulling a cable.  He was diagnosed with a left biceps injury.  An X-ray taken at that time reflected no significant abnormalities.  A physical profile was issued for the Veteran's left shoulder injury and he was restricted from lifting anything over 10 pounds for four days.  The Veteran was treated with three visits of physical therapy.  An examination in April 1981 reflected a normal clinical evaluation of his musculoskeletal system.  Remaining service treatment records do not reflect complaints or treatment associated with his left shoulder.  A separation examination is not of record.  

Post-service records reflect that the Veteran sought treatment in November 1984 for his left shoulder after "two guys jumped on him."  The Veteran once again sought treatment in March 1985 for his left shoulder.  He was diagnosed with dislocation of his left shoulder.  The Veteran reported that such was the second time he had dislocated his shoulder.  He was hospitalized in August 1985 for recurrent dislocation of his left shoulder.  At that time he reported that his first dislocation was in September 1984 following a basketball game in which he fell.  He indicated at that time that he had dislocated his shoulder on two other occasions while playing basketball and another time while he was asleep.  The Veteran underwent duToit stapling of his left shoulder.  An X-ray taken at that time noted degenerative changes at the acromioclavicular joint.  A July 1987 treatment record reflects that the Veteran had been in a motor vehicle accident.  He complained of pain in the left trapezius.  A December 1993 VA treatment record noted complaints of numbness in the left shoulder and arm for three weeks.  He was diagnosed with left shoulder bursitis at that time.  The Veteran once again sought treatment in June 1994 after falling onto his left side from a standing position.  He complained of left shoulder pain at that time.  Current VA treatment records reflect a diagnosis of left shoulder arthritis.  See March 2009 VA treatment record. 

Given documentation of some treatment in service, and post-service treatment for left shoulder arthritis, the Board finds that a remand for a VA examination of the claim of service connection for a left shoulder disorder is necessary.  38 U.S.C.A. 
§ 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Memphis, Tennessee; however, as the claims file only includes treatment records from that facility dated to June 2009, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, all outstanding records dated from June 2009 to the present from the Memphis VA Medical Center should be obtained and associated with the claims file.  Additionally, the  Veteran should be given an opportunity to identify any additional treatment providers.


Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his left shoulder.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  Regardless of whether or not the Veteran responds, the AMC/RO must obtain the Veteran's treatment records from the Memphis VAMC dated from June 2009 to the present.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for an examination in order to determine the current nature and etiology of his left shoulder disorder.  The examiner should identify any current chronic left shoulder disorder.  All necessary testing should be completed.  

The examiner is then asked to provide an opinion as to whether it is at least as likely as not that any current left shoulder disorder had its onset in service or is otherwise causally related to service, to include the Veteran's in-service injury to his left shoulder in July 1978.  
      
In this regard, the examiner must discuss the July 1978 service treatment records, the Veteran's assertions that he has suffered from a left shoulder disorder since service, the first documented diagnosis of a left shoulder disorder in March 1985 and X-rays taken in August 1985.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his left shoulder disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

